DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/22/2021 has been entered.

Preliminary Remarks
This is a reply to the arguments filed on 06/22/2021, in which, claims 1 and 18 have been amended; and claims 19 and 20 have been newly added. Claims 1-20 remain pending in the present application with claim 1 being independent claim.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Applicant's arguments filed on 6/22/2021 with respect to amended claims 1 and 18 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ginther (US 20060268102 A1, hereinafter referred to as “Ginther”) in view of Howard (US 20100271394 A1, hereinafter referred to as “Howard”), and further in view of Smithwick (US 20170041598 A1, hereinafter referred to as “Smithwick”).
Regarding claim 1, Ginther discloses a device for audio/visual recording and reproduction of images/films comprising one or a plurality of cameras (22, 23) for the recording (see Ginther, paragraphs [0007]-[0008]: “method of recording images comprising capturing images through a plurality of substantially horizontally aligned 
which each record images/films seen by an observer directed in respectively different viewing directions and at least two spatially separate display surfaces (16, 17) for the reproduction (see Ginther, paragraph [0063]: “a user can view the same video presentation more than one time and have a different experience each time. Just as if two people were walking along a trail, each would look in different directions and see different sites, the same will happen for two different people in the viewing pod 800”), 
which are adapted for the respective reproduction of the images/films recorded by respectively one of these cameras (22, 23) and which are each assigned to a recording (see Ginther, paragraph [0061]: “When the viewing pod is used to show the images that were recorded using, for example, one of the camera systems shown in FIGS. 1-7, there are an equal number of the horizontally aligned cameras (shown in FIG. 1) and the plurality of side projectors 808. Therefore, each of the recorded images that were recorded with the plurality of horizontally aligned cameras is projected from a corresponding side projector”), 
in particular in a building and that the camera or the cameras by means of which the images/films shown on the display surfaces (16, 17) are recorded are installed on a moving object or such a recording of a camera is simulated (see Ginther, paragraph [0038]: “the viewpoint of the camera is essentially the same as the viewpoint of a person who is standing. In one embodiment, the base 110 includes a gyroscope that helps to keep the camera system moving in a smooth fashion”). 
claim 1, Ginther discloses all the claimed limitations with the exception of wherein the display surfaces (16, 17) are in each case windows of a room and wherein the windows are located in boundary surfaces (12, 15) of this room at an angle with respect to one another, characterized in that the room is a room which does not move with respect to the surroundings outside the room, and wherein the windows are transparent when the display is switched off, but the windows themselves, comprising a transparent OLED display, are the display surfaces.
Howard from the same or similar fields of endeavor discloses wherein the display surfaces (16, 17) are in each case windows of a room (see Howard, paragraph [0012]: “integration of the displays into windows locations or simulated window locations. Architectural or interior design finishes may be used to enhance the integration of the displays into the room in a way that makes the displays difficult to distinguish from ordinary windows”) and 
wherein the windows are located in boundary surfaces (12, 15) of this room at an angle with respect to one another, characterized in that the room is a room which does not move with respect to the surroundings outside the room (see Howard, paragraph [0066]: “display devices 130 may be mounted on one or more windows or walls of a room. In FIG. 2A, a local site 120 has three windows: two windows 144 m and 144 n on the north side and one window 144 e on the east side. Three display devices 130 m, 130 n and 130 e are mounted over each of the three windows 144 n, 144 m and 144 e”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Howard with Ginther. The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Howard to integrate display devices into windows locations or simulated window locations wherein the integration of the displays into the room in a way that makes the displays difficult to distinguish from ordinary windows and display devices may be mounted on one or more windows or walls of a room thus using windows of a room as display surfaces wherein the windows are located in boundary surfaces of this room at an angle with respect to one another, characterized in that the room is a room which does not move with respect to the surroundings outside the room in order to allow a view towards the outside of the room into the surroundings when the display surfaces integrated with each window is switched off therefore the person in the room is not cut off from the external surroundings.
Regarding claim 1, the combination teachings of Ginther and Howard as discussed above disclose all the claimed limitations with the exception of wherein the windows are transparent when the display is switched off, but the windows themselves, comprising a transparent OLED display, are the display surfaces.
Smithwick from the same or similar fields of endeavor discloses wherein the windows are transparent when the display is switched off, but the windows themselves, comprising a transparent OLED display, are the display surfaces (see Smithwick, paragraph [0026]: “the 3D display system can be used to provide a unique 3D effect (e.g., a trophy display, a merchandise display, a digital window, and so on) that can be enjoyed by a viewer without the need for special 3D glasses”; paragraph [0058]: “FIGS. 3 and 4, an edge-lit quad-lenticular configuration, a transparent OLED-lighting panel, or 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Smithwick with the teachings as in Ginther and Howard. The motivation for doing so would ensure the system to have the ability to use the display system disclosed in Smithwick to replicate the abilities and compactness of 3D systems with a transparent OLED display and to switch the smart glass panel to transparent when the LEDs are turned off so that the background can be seen through thus comprising a transparent OLED display and making windows transparent when the display is switch off so that display system with smart glass panel can be used as real window to allow user to see through outside of the window when the LEDs are turned off.
Regarding claim 2, the combination teachings of Ginther, Howard, and Smithwick as discussed above also disclose the device according to claim 1, characterized in that 
the display surfaces (16, 17) are each windows (see Howard, paragraph [0066]: “display devices 130 may be mounted on one or more windows or walls of a room. In FIG. 2A, a local site 120 has three windows: two windows 144 m and 144 n on the north side and one window 144 e on the east side. Three display devices 130 m, 130 n and 130 e are mounted over each of the three windows 144 n, 144 m and 144 e”), 

The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Ginther, Howard, and Smithwick as discussed above also disclose the device according to claim 1, characterized in that 
the recording takes place using at least two cameras (22, 23)  (see Ginther, paragraph [0040]: “Referring to FIG. 2 a diagram is shown illustrating a top view of the camera system shown in FIG. 1 in accordance with one embodiment. Shown is the plurality of horizontally aligned cameras 104”) and 
the reproduction of the images takes place on at least two display surfaces (16, 17) configured as windows which are located in boundary surfaces (12, 15) of the room approximately at right angles to one another (see Howard, paragraph [0066]: “display devices 130 may be mounted on one or more windows or walls of a room. In FIG. 2A, a local site 120 has three windows: two windows 144 m and 144 n on the north side and one window 144 e on the east side. Three display devices 130 m, 130 n and 130 e are mounted over each of the three windows 144 n, 144 m and 144 e”).  
The motivation for combining the references has been discussed in claim 1 above.
 claim 4, the combination teachings of Ginther, Howard, and Smithwick as discussed above also disclose the device for audio/visual recording and reproduction of images/films according to claim 1, comprising 
a camera which records a 360o recording all around (see Ginther, paragraph [0034]: “the captured images, when combined, capture images in a three-hundred-sixty degree horizontal-viewing plane”) and at least two spatially separate display surfaces (16, 17) for the reproduction of the images/films recorded by this camera (22, 23) (see Howard, paragraph [0048]: “Each video feed can be displayed by a designated display device or devices representing a corresponding direction (e.g., one display device may display the video feed from a camera capturing a north view at the remote site and one display device may display the video feed from a camera capturing an east view at the remote site)”), 
wherein the display surfaces (16, 17) are each windows of a room (see Howard, paragraph [0066]: “display devices 130 may be mounted on one or more windows or walls of a room”), 
wherein the windows are located in boundary surfaces (12, 15) of this room located at an angle to one another (see Howard, paragraph [0066]: “In FIG. 2A, a local site 120 has three windows: two windows 144 m and 144 n on the north side and one window 144 e on the east side. Three display devices 130 m, 130 n and 130 e are mounted over each of the three windows 144 n, 144 m and 144 e”) and 
wherein image sections of the images/films of the camera corresponding to the relative spatial position of these windows (see Howard, paragraph [0048]: “the source 
which have been recorded directed in respectively different directions, are each reproduced on the display surfaces (16, 17) (see Howard, paragraph [0048]: “Each video feed can be displayed by a designated display device or devices representing a corresponding direction (e.g., one display device may display the video feed from a camera capturing a north view at the remote site and one display device may display the video feed from a camera capturing an east view at the remote site)”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Ginther, Howard, and Smithwick as discussed above also disclose the device according to claim 1, characterized in that 
the recording is carried out using at least three cameras (22, 23, 24) directed in respectively different directions or using one camera which records a 360o recording all around (see Ginther, paragraph [0006]: “a plurality of cameras aligned in a substantially horizontal plane and adapted to capture images in substantially a three-hundred-sixty degree viewing angle”) and 
the reproduction of the images is carried out on at least three display surfaces (16, 17, 18) each configured as windows (see Howard, paragraph [0066]: “display devices 130 may be mounted on one or more windows or walls of a room. In FIG. 2A, a local site 120 has three windows: two windows 144 m and 144 n on the north side and one window 144 e on the east side”), of which 

at least two are located in boundary surfaces (12, 13) of the room arranged approximately parallel to one another and opposite one another (see Howard, paragraph [0067]: “As can be appreciated by one of ordinary skill in the art, the display devices may be installed over an existing window or be mounted on a wall or other object”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Ginther, Howard, and Smithwick as discussed above also disclose the device according to claim 1, characterized in that 
the recording is carried out using at least four cameras (22, 23, 24, 25) directed in respectively different directions or using one camera which records a 360o recording all around (see Howard, paragraph [0035]: “As shown in FIG. 4, four cameras are oriented in equal angular intervals in the x-y plane to capture an entire 360 degree panoramic field of view”) and 
the reproduction of the images is carried out on at least four display surfaces (16, 17, 18, 19) each configured as windows (see Howard, paragraph [0018]: “Since windows can be aligned in any direction it is preferable to be able to provide views associated with at least the four directions (e.g., the cardinal directions north, east, 
respectively two are located in boundary surfaces (12, 15) of the room approximately at right angles to one another (see Howard, paragraph [0067]: “As can be appreciated by one of ordinary skill in the art, the display devices may be installed over an existing window or be mounted on a wall or other object”) and 
respectively two are located in boundary surfaces (12, 13) of the room arranged approximately parallel to one another and opposite one another (see Howard, paragraph [0067]: “As can be appreciated by one of ordinary skill in the art, the display devices may be installed over an existing window or be mounted on a wall or other object”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Ginther, Howard, and Smithwick as discussed above also disclose the device according to claim 1, characterized in that 
the recording is carried out using several cameras (22, 23, 24, 25) directed in different directions in each case simultaneously or approximately simultaneously (see Ginther, paragraph [0007]: “recording images comprising capturing images through a plurality of substantially horizontally aligned cameras; and capturing images through an additional camera aligned in a direction above or below the horizontal aligned cameras at the same time as the images are captured through the plurality of substantially horizontally aligned cameras”).

Regarding claim 8, the combination teachings of Ginther, Howard, and Smithwick as discussed above also disclose the device according to claim 1, characterized in that 
in addition to the image recording, a sound recording is carried out in each case directed in the corresponding direction and during reproduction the sound recording assigned to the respective display surface (16, 17, 18, 19) is played (see Ginther, paragraph [0039]: “The camera system additionally records audio in addition to recording video. Preferably, each camera records two channel sound such as is known in the art. The audio is played back in the viewing pod as will be described below with reference to FIG. 8”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 9, the combination teachings of Ginther, Howard, and Smithwick as discussed above also disclose the device according to claim 1, characterized in that 
this comprises at least two cameras for audio/visual recording and reproduction of images/films or one camera which records a 360o recording all around (see Howard, paragraph [0041]: “the source data may represent a 360-degree panoramic view (for example, by only using the four cameras in the x-y plane in FIG. 4) or a particular portion thereof (for example, a limited 180-degree view, using only one or two cameras)

The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 10, the combination teachings of Ginther, Howard, and Smithwick as discussed above also disclose the device according to claim 9, characterized in that 
the audio/visual recording takes place taking into account a series of measurable parameters, in particular selected from the group comprising the resolution, the image rate, the contrast, the brightness range, the focal width during the recording and the sound quality (see Howard, paragraph [0020]: “To achieve optimal performance, a variety of lens types may be used at the image capture location. Thus, for example, lenses may provide telephoto, enhance the area, night vision, Frazier Lens, heat sensing lens and the like capabilities”), 

The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 11, the combination teachings of Ginther, Howard, and Smithwick as discussed above also disclose the device according to claim 1, characterized in that 
a first display surface (17) is arranged approximately frontally in front of a person (11) observing this and at least one further display surface (16, 18) is arranged approximately laterally to the person observing this (see Howard, paragraph [0092]: “The processing necessary to achieve this effect takes into account the viewing angle of the viewer relative to each display device and to the resulting view on, for example, a hemispherical field of view of the remote site provided by the source data”), 
wherein the first display surface (17) and the further display surface (16, 18) preferably adopt an acute angle or a right angle to one another (see Howard, paragraph [0066]: “display devices 130 may be mounted on one or more windows or walls of a room. In FIG. 2A, a local site 120 has three windows: two windows 144 m and 144 n on the north side and one window 144 e on the east side. Three display devices 130 m, 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 12, the combination teachings of Ginther, Howard, and Smithwick as discussed above also disclose the device according to claim 1, characterized in that 
a first display surface (17) is arranged approximately frontally in front of a person (11) observing this, at least one second display surface (16) is arranged approximately laterally to the person observing this (see Howard, paragraph [0092]: “The processing necessary to achieve this effect takes into account the viewing angle of the viewer relative to each display device and to the resulting view on, for example, a hemispherical field of view of the remote site provided by the source data”), 
wherein the first display surface (17) and the further display surface (16) preferably adopt an acute angle or a right angle to one another, and at least one third display surface (18) is arranged approximately opposite the further display surface (16) or opposite to this in an offset manner (see Howard, paragraph [0066]: “display devices 130 may be mounted on one or more windows or walls of a room. In FIG. 2A, a local site 120 has three windows: two windows 144 m and 144 n on the north side and one window 144 e on the east side. Three display devices 130 m, 130 n and 130 e are mounted over each of the three windows 144 n, 144 m and 144 e”).
The motivation for combining the references has been discussed in claim 1 above.
 claim 13, the combination teachings of Ginther, Howard, and Smithwick as discussed above also disclose the device according to claim 1, characterized in that 
a first display surface (17) is arranged approximately frontally in front of a person (11) observing this and at least one second display surface (19) is arranged approximately behind the person (11) observing this, wherein the first display surface (17) and the second display surface (19) are preferably arranged opposite one another or opposite one another in an offset manner (see Howard, paragraph [0066]: “display devices 130 may be mounted on one or more windows or walls of a room. In FIG. 2A, a local site 120 has three windows: two windows 144 m and 144 n on the north side and one window 144 e on the east side. Three display devices 130 m, 130 n and 130 e are mounted over each of the three windows 144 n, 144 m and 144 e”, wherein display devices 130 shows in FIG. 2A mounted on all four sides of walls. If viewer is facing display device 130 e, then the opposite display device is 130 w).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 14, the combination teachings of Ginther, Howard, and Smithwick as discussed above also disclose the device according to claim 1, characterized in that 
a first display surface (17) is arranged approximately frontally in front of a person observing this, at least one second display surface (16) is arranged approximately laterally to the person observing this, wherein the first display surface (17) and the further display surface (17) preferably adopt an acute angle or a right angle to one 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 15, the combination teachings of Ginther, Howard, and Smithwick as discussed above also disclose the device according to claim 1, characterized in that 
suitable glass surfaces or plastic surfaces in a room or building are used for the display surfaces (17) forming a window, in particular glass doors such as patio doors, balcony doors or glass facade parts, glass partition walls, glass ceilings, glass roofs or glass surfaces of furniture, mirror surfaces, transparent plastic surfaces or the like (see Howard, paragraph [0013]: “an organic light emitting diode display (OLED's), which may be rendered transparent (to allow natural light to pass through)” and paragraph [0057]: 
The motivation for combining the references has been discussed in claim 1 above.
Claim 16 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Ginther, Howard, and Smithwick as discussed above also disclose one camera which records a 360o recording all around, at least three image sections are created from the 360o recording, which show images which are aligned from the same movable viewpoint in a first direction, a second direction and a third direction as described previously (see Ginther, paragraph [0006]: “a plurality of cameras aligned in a substantially horizontal plane and adapted to capture images in substantially a three-hundred-sixty degree viewing angle”; and paragraph [0038]: “As the camera system moves, the viewpoint of the cameras is essentially the same as the viewpoint of a person who is walking”).
Regarding claim 17, the combination teachings of Ginther, Howard, and Smithwick as discussed above also disclose the method according to claim 16, characterized in that 
furthermore images are recorded using a fourth camera (25) preferably at the same time as the images of the first, second and third camera (23, 22, 24), wherein the fourth camera (25) records aligned in a fourth direction, which is aligned approximately opposite to the second direction or when using only one camera, which records a 360o recording all around, a fourth image section is created which shows images which are aligned from the same movable viewpoint in a fourth direction as described previously 
The motivation for combining the references has been discussed in claim 1 above.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ginther, Howard, and Smithwick as applied to claim 1, and further in view of Kasahara et al. (US 20160054793 A1, hereinafter referred to as “Kasahara”).
Regarding claim 18, the combination teachings of Ginther, Howard, and Smithwick as discussed above disclose all the claimed limitations with the exceptions of the method according to claim 16, characterized in that the movable viewpoint is located on a motor vehicle, a rail vehicle, a bicycle, a boat, an aircraft, a spaceship, a running person or a running animal.
Kasahara from the same or similar fields of endeavor discloses the method according to claim 16, characterized in that the movable viewpoint is located on a motor vehicle, a rail vehicle, a bicycle, a boat, an aircraft, a spaceship, a running person or a running animal (See Kasahara, paragraph [0087]: “The moving object may be, for example, a vehicle or an animal and may be moved by a passenger or according to the intentions of the passenger”. Note to the Applicants: The USPTO considers the Applicant’s "or" language to be anticipated by any reference containing one of the subsequent corresponding elements).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kasahara with Ginther, Howard, and Smithwick. The motivation for doing so would ensure the system to have the ability to use the image processing device disclosed in Kasahara to mount a camera on a moving object wherein the moving object may be, for example, a vehicle or an animal and to perform imaging to supply images of the real space to the user for the user to view thus locating a movable viewpoint on the running animal and displaying acquired images from movable viewpoints in order to get user the overall impression that he or she is on a moving object therefore user comes very close to the scene recorded by means of the camera.
Regarding claim 19, the combination teachings of Ginther, Howard, Smithwick, and Kasahara as discussed above also disclose the method according to claim 18, characterized in that the movable viewpoint is located on the running animal (See Kasahara, paragraph [0087]: “the client 600 may be a camera mounted on a moving object. The moving object may be, for example, a vehicle or an animal and may be moved by a passenger or according to the intentions of the passenger”) and the observer gets the overall impression that he or she is on a running animal (see Ginther, paragraph [0038]: “As the camera system moves, the viewpoint of the cameras is essentially the same as the viewpoint of a person who is walking”).
The motivation for combining the references has been discussed in claim 18 above.
Regarding claim 20, the combination teachings of Ginther, Howard, Smithwick, and Kasahara as discussed above also disclose the device according to claim 1, wherein said images/films and adapted display surfaces (See Kasahara, paragraphs [0087]-[0089]: “supply an image of the real space to the user for the user to view the 
The motivation for combining the references has been discussed in claim 18 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484